Citation Nr: 1704343	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to September 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

The evidence of record shows that throughout the appeal period the Veteran's bilateral hearing loss was manifested by no more than Level II hearing acuity, bilaterally. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks entitlement to an initial compensable evaluation for bilateral hearing loss.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I through Level XI for profound deafness.  38 C.F.R. § 4.85.  

When exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VI (a), whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI(a), whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran was afforded a VA audiological examination in November 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
45
45
50
LEFT
60
55
55
50

The pure tone thresholds averages of frequencies 1000, 2000, 3,000, and 4,000 was 49 (rounded up from 48.75) decibels in the right ear and 52 decibels in the left ear.  Speech discrimination was 96 percent in the right ear and 92 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level I and the left ear is assigned a Level I designation under Table VI.  These categories correspond with a noncompensable disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a), (b).

The Veteran was afforded a VA audiological examination in March 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
45
50
LEFT
50
50
60
50

The pure tone thresholds averages of frequencies 1000, 2000, 3,000, and 4,000 was 48 decibels in the right ear and 53 decibels in the left ear.  Speech discrimination was 88 percent in the right ear and 84 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level II and the left ear is assigned a Level II designation under Table VI.  These categories correspond with a noncompensable disability rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a), (b).

The Veteran was afforded a VA audiological examination in December 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
45
45
LEFT
50
50
45
55

The pure tone thresholds averages of frequencies 1000, 2000, 3,000, and 4,000 was 49 decibels in the right ear and 50 decibels in the left ear.  Speech discrimination was 88 percent in the right ear and 84 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level II and the left ear is assigned a Level II designation under Table VI.  These categories correspond with a noncompensable disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a) (b).

The Veteran was afforded a VA audiological examination in May 2015.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
50
45
50
LEFT
55
50
50
55

The pure tone thresholds averages of frequencies 1000, 2000, 3,000, and 4,000 was 50 decibels in the right ear and 53 decibels in the left ear.  Speech discrimination was 98 percent in the right ear and 90 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level I and the left ear is assigned a Level II designation under Table VI.  These categories correspond with a noncompensable disability rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a) (b).

The Board acknowledges the Veteran's longstanding complaints of bilateral hearing loss requiring the use of hearing aids.  In the November 2008 examination, the VA audiologists described the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the hearing before the Board in May 2014, the Veteran testified that his hearing loss has a direct impact on his ability to earn a living.  As a salesman that is paid based on commission, he found it difficult to communicate effectively and efficiently with customers.  The Veteran also testified regarding his social impairment; he testified that hunting was a hobby which he can no longer enjoy due to his hearing loss. He also testified that he avoids social situations for fear of embarrassment or not being able to hear people. Finally, the Veteran's Spouse testified to the decline in her husband's hearing since 1982 and its effect on him socially.  In the January 2007 appellate brief, the Veteran's representative stated that as a result of his hearing loss, the Veteran lost his job as a Sales Manager/ outside salesman in 2009.  At his current sales job, the Veteran was moved from the position of outside salesman, where he traveled excessively, to inside salesman, where he now works from a desk.  His hearing loss disability made it difficult for him to hear sirens and other traffic when traveling.  

With regard to functional impairment, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran's VA examinations reported speech discrimination scores.  Moreover, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the Veteran's hearing difficulties are already contemplated by the Rating Schedule.  

The Veteran's statements are competent evidence as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, his statements are not competent evidence to provide a probative opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture due to his bilateral hearing loss is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.85.   The evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing acuity in the right ear and no more than Level II hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable disability rating currently assigned.  Evaluations in excess thereof are provided for certain manifestations of bilateral hearing impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  The Board has considered the Veteran's bilateral hearing loss under the provisions for exceptional patterns of hearing impairment; however, they are not applicable.  

Accordingly, the noncompensable disability rating assigned throughout the appeal reasonably describes the Veteran's disability level and symptomatology.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss.  In fact, the evidence most recently as the hearing held in April 2014, shows the Veteran was working.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected bilateral hearing loss, the doctrine is not for application, and an initial compensable evaluation for bilateral hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


